Citation Nr: 0328933	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, also diagnosed as generalized anxiety disorder with 
depression, currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).


REMAND

The veteran contends that he is isolated from his family, 
friends and the community, he experiences constant panic and 
depression, and he is completely unable to function on his 
own.  On psychiatric evaluation of August 2000, the examiner 
reported that the veteran did not know the day of the week, 
or the day of the month, however he was oriented to month and 
year and place.  He was also unclear as to who the current 
president was and the only president he could remember was 
Carter.  The impression was chronic posttraumatic stress 
disorder, coronary artery insufficiency with mild cardial 
infarction and a pacemaker post prostatectomy for prostate 
cancer, and, probable Alzheimer's disorder.  His Global 
Assessment of Functioning (GAF) score was 55.  This was the 
first mention of Alzheimer's in the available records.  Based 
on the facts in this case, it is unclear whether the 
psychiatric evaluation was based on the veteran's probable 
Alzheimer's disorder or his posttraumatic stress disorder.  
Additionally, the veteran's GAF score of 55 would describe 
moderate symptoms, which seem to be inconsistent with the 
veteran's examination results.  

Moreover, it has been indicated that he was to be referred to 
a Vet Center.  On the examination report, it is noted that he 
is being treated by Dr. M., at the Mental Health Clinic 
"associated with" the VA hospital in Fayetteville.  
Attempts to obtain records have not produced much concerning 
mental health.  A more specific attempt for mental health 
records is indicated.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The RO should attempt to obtain 
clinical treatment records from Dr. 
M., who reportedly is treating the 
veteran and is "associated with" the 
VA Mental health clinic in 
Fayetteville.  Specifically, the 
mental health clinic should be 
contacted.  It should also be 
ascertained whether this treatment is 
through a Vet Center, or whether he is 
undergoing treatment at a Vet Center.  
If so, those records should also be 
requested.  The appellant's assistance 
as needed should be requested.  If 
records are not available, that should 
be noted in the claims folder.

3.	The veteran should be scheduled for a 
VA psychiatric examination, to 
determine the current severity of his 
service connected anxiety disorder.  
The claims file should be made 
available and reviewed by the examiner 
in connection with the examination.  
All indicated special tests and 
studies should be accomplished and 
included with the examination report.  

The psychiatrist should list the 
diagnoses of all of the veteran's 
mental disorders.  To the extent 
feasible, the psychiatrist should 
distinguish the symptomatology 
manifested by the veteran's service-
connected psychoneurotic disorder from 
the symptomatology manifested by 
nonservice-connected psychiatric 
disorders.  If such distinctions are 
not feasible, then this should be 
stated in the report.  The 
psychiatrist should render an opinion 
as to what effect the service-
connected disability has on the 
veteran's occupational and social 
impairment.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the psychiatrist should 
explain the meaning thereof.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  If such letter 
is not available, personnel at the 
medical center should certify the 
address to which the letter was sent, 
and certify that it was not returned 
as undeliverable.

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



